DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,805,714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
             The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 16 identify the uniquely distinct feature of an actuator comprising: a frame with a plate
extending in a plane; and one or more side walls extending from the plate perpendicular to the
plane, a magnetic circuit including a magnetic assembly and a magnetic coil, at least one flexible
member coupling the magnetic assembly to a side wall of the one or more side walls and a
compliant member mechanically coupling the magnetic coil to the plate in combination with
all the disclosed limitations of claims 1, 10 and 16.
             The closest prior art, Kajiwara (US 20070291976) discloses a panel audio loudspeaker,
comprising: a. panel extending in a plane; an actuator coupled to one side of the panel and
configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator
comprising: a rigid frame attached to a surface of the panel the rigid frame comprising a portion
extending perpendicular to the panel surface and a plate extending parallel to the; a magnet assembly and a magnetic coil forming a magnetic circuit; at least one flexible member

panel surface but fails to teach a compliant member mechanically coupling the magnetic coil to
the plate; Choi et al. (US 20180343512) discloses a sound generator and display apparatus
comprising; a panel extending in a plane; an actuator coupled to one side of the panel and
configured to couple vibrations to the panel to cause the panel to emit audio waves and
a compliant member positioned between the panel and a plate but fails to teach a compliant
member mechanically coupling the magnetic coil to the plate; and Sleboda et al. (US
20060034467) discloses an actuator attached to a panel and coupled to the panel with a
coextensive compliant member but fails to teach a compliant member mechanically coupling the
magnetic coil to the plate. The prior art fails to anticipate or render the independent claims
obvious.
             Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        12 March 2022